2007 WI 40
DaimlerChrysler c/o ESIS, Plaintiff-Appellant,
v.
Labor and Industry Review Commission and Glenn May, Defendants-Respondents.
No. 2005AP544.
Supreme Court of Wisconsin.
Opinion Filed: March 30, 2007.
¶ 1 PER CURIAM.
DaimlerChrysler moves the court to reconsider its opinion in DaimlerChrysler v. Labor & Industry Review Comm'n, 2007 WI 15, ____ Wis. 2d ____, 727 N.W.2d 311, on the ground that the court based its decision on a statute not in effect when the injury to Glenn May occurred.
¶ 2 The motion for reconsideration is denied.
¶ 3 However, to clarify the DaimlerChrysler opinion, we now add the following footnote at the end of the second sentence of ¶39:
17 Wisconsin Stat. § 102.32(6)(b) became effective March 30, 2004. Wis. Act 144. It was therefore not in effect at the time of May's accident. We draw on it here not as a statement of the law in 1999, but because it demonstrates that the LIRC's interpretation of § 102.18(1)(d) is reasonable.
¶ 4 Accordingly, the motion for reconsideration is denied, without costs.